DETAILED ACTION

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
1.	Claims 15 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paul et al. U.S. Patent Application Publication 2020/0027908 A1 (the ‘908 reference, cited in a previous office action).
The reference discloses in Fig. 5A and related text an electronics package as claimed.
Referring to claim 15, the ‘908 reference discloses an electronics package, comprising: 
a package substrate (paragraph(s) [0076], [0086], and see note 1 below for “package substrate”), wherein the package substrate comprises: 
a plurality of backside layers (generally indicated at 112b (~112b), paragraph(s) [0051]); 
a plurality of front-side layers (generally indicated at 112a (~112a), paragraph(s) [0052]); and 
a core layer (114, paragraph(s) [0010]) between the plurality of backside layers (~112b) and the plurality of front-side layers (~112a); 
an inductor (M5 inductor, paragraph(s) [0055]) embedded in the plurality of backside layers; and 
a thermal path (including M1, M4, paragraph(s) [0073]) below the inductor (M5 inductor).
Referring to claim 21, the reference further discloses that the thermal pathway (including M1, M4) is coupled to a board (204).

Note 1: Package Substrate. Although Paul ‘908 does not explicitly term the claim structure a package substrate, nor the electronics device an electronics package, Paul discloses in para [0076] that the electronics (integrated circuit) be encased in packages and/or modules, and in . 

Response to Arguments
2.	Applicant’s arguments with respect to claims 15 and 21, filed 06 January 2022, have been fully considered but they are not persuasive.  As detailed above in the rejection, although Paul ‘908 does not explicitly term the claim structure a package substrate, nor the electronics device an electronics package, Paul discloses in para [0076] that the electronics (integrated circuit) be encased in packages and/or modules, and in para [86] that other components can be serially stacked as needed (thus meeting the meaning of the label “substrate”).
	As for the limitation “a board” of claim 21, a board1 is a piece of material used as a surface upon which to work; as such, Handle Wafer 204 meets the claim limitation “a board”.

Allowable Subject Matter
3.	The allowable subject matter was indicated in a previous office action. 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02-28-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 2. A flat, rigid, often rectangular piece of material used as a surface upon which to work